Citation Nr: 0527593	
Decision Date: 10/12/05    Archive Date: 10/25/05	

DOCKET NO.  03-14 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether the September 23, 1985, rating decision was 
clearly and unmistakably erroneous in not granting service 
connection for a psychiatric disorder. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for an effective date prior to September 29, 
1994, for the grant of service connection for an anxiety 
neurosis with a history of post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, that denied the benefits sought on 
appeal.  The veteran, who had active service from September 
1943 to April 1946, appealed that decision and the case was 
referred to the Board for appellate review.  In October 2003 
and January 2005, the Board returned the case to the RO for 
additional development, and the case was subsequently 
returned to the Board for further appellate review.

Preliminarily, the Board notes that when the case was 
previously before the Board in October 2003 and January 2005 
the issue was characterized as "entitlement to an effective 
date prior to September 29, 1994, for the grant of service 
connection for anxiety neurosis with a history of post-
traumatic stress disorder (PTSD), to include whether there 
was clear and unmistakable error (CUE) in rating decisions of 
October 1948 and September 1985 denying service connection 
for that disorder."  However, after further review the Board 
believes that the veteran's appeal involves the issues set 
forth on the title page of this decision rather, than as the 
issue was framed at the time the veteran's appeal was before 
the Board in October 2003 and January 2005.  

In this regard, the Board has recharacterized the issue 
regarding the earlier effective date as whether new and 
material evidence has been submitted to reopen the previously 
denied claim since the veteran did not appeal the May 1996 
rating decision that assigned September 29, 1994, as the 
effective date for the grant of service connection and that 
decision is final.  With respect to the veteran's claim of 
clear and unmistakable error, the Board is of the opinion 
that the matter of clear and unmistakable error in the 
October 1948 rating decision was incorrectly included as a 
matter on appeal before the Board.  A review of the 
adjudicative action in this case discloses that the May 2002 
rating decision in no way addressed the matter of clear and 
unmistakable error in the October 1948 rating decision.  The 
Board would also observe that the RO only recently, in a June 
2005 decision, addressed the matter of whether there was 
clear and unmistakable error in October 1948 rating decision 
and the time in which the veteran can appeal that decision 
has not expired.  Therefore, the Board will not address that 
matter in this decision.

The Board also notes that the reason the Board returned the 
case to the RO in October 2003 and January 2005 was for the 
purpose of having the RO adjudicate whether there was clear 
and unmistakable error in the May 1996 rating decision that 
assigned September 29, 1994, as the effective date for the 
grant of service connection for the veteran's service-
connected psychiatric disorder.  The RO did so in a rating 
decision dated in April 2005.  Both the October 2003 and 
January 2005 Board decisions indicated that in order for that 
matter to be considered by the Board, the veteran must 
complete a timely appeal regarding that issue.  The record 
does not contain a Notice of Disagreement to the April 2005 
rating decision, although the Board acknowledges that the 
time frame in which the veteran can appeal that decision has 
not passed.  In any event, that matter is not before the 
Board and will not be addressed in this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A rating decision dated in September 1985 continued the 
denial of service connection for a psychiatric disorder in 
the absence of new and material evidence to reopen the 
previously denied claim.

3.  The record does not establish that any of the correct 
facts as they were known at the time were not before the RO 
at the time of the September 23, 1985, rating decision or 
that the RO incorrectly applied statutory or regulatory 
provisions at the time such that the outcome of the claim 
would have been manifestly different but for the error.

4.  An unappealed rating decision dated in May 1996 assigned 
September 29, 1994, as the effective date for the grant of 
service connection for a psychiatric disorder.

5.  The evidence received since the May 1996 rating decision, 
by itself, or in conjunction with the previously considered 
evidence, does not relate to an unestablished fact necessary 
to substantiate the claim or raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The rating decision of September 23, 1985, which 
continued the denial of service connection for a psychiatric 
disorder, was not clearly and unmistakably erroneous.  
38 C.F.R. § 3.105(a) (2004).

2.  The May 1996 rating decision, which assigned September 
29, 1994, as the effective date for the grant of service 
connection for a psychiatric disorder, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).

3.  The evidence received subsequent to the RO's May 1996 
rating decision is not new and material, and the claim for an 
effective date prior to September 29, 1994, for the grant of 
service connection for a psychiatric disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).

However, with respect to the claim involving clear and 
unmistakable error (CUE), this claim is a legal challenge to 
a prior RO decision and does not involve acquiring or 
submitting any additional evidence since any clear and 
unmistakable error must be based on the record and law that 
existed at the time of the decision.  Russell v. Principi, 3 
Vet. App. 310 (1992).  Furthermore, the United States Court 
of Appeals for Veterans Claims (Court) has held that the VCAA 
is not applicable to CUE claims.  Livesay v. Principi, 15 
Vet. App. 165 (2002) (en banc).  

The Board notes that the VCAA does apply to the claim 
involving new and material evidence.  Under the VCAA, VA has 
a duty to notify a claimant any representative of the 
information and evidence needed to substantiate and complete 
a claim.  In this regard, a letter from the VA Appeals 
Management Center to the veteran dated in March 2004 
effective satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  That letter satisfied the notification 
requirements of the VCAA by:  (1) Informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informing the veteran about 
the information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
he was expected to provide; and (4) requesting the veteran to 
provide any evidence in his possession that pertains to his 
claim.

While the Board does acknowledge that the March 2004 VCAA 
letter was provided to the veteran after the initial 
unfavorable decision in this case, the Court has held that in 
such situations the veteran does have a right to a VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Following 
notice provided by the March 2004 letter the veteran 
submitted additional argument in support of his claim.  
Subsequently, the RO reviewed the veteran's claim, continued 
the denial of the benefit sought on appeal and issued a 
Supplemental Statement of the Case to the veteran in June 
2005.  The Board also notes and finds significant that the 
veteran and his representative have not argued that any 
possible error deficiency in the VCAA notice has prejudiced 
him in the adjudication of his claim.  See, for example, 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Therefore, 
under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the relevant and probative evidence in a claim for an earlier 
effective date for the grant of service connection or a claim 
for an earlier effective date for the grant of service 
connection based on the submission of new and material 
evidence would be any evidence reflecting the veteran's 
intent to file a claim for VA benefits prior to the date 
service connection was granted.  That evidence is associated 
with the claims folder and the veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
the veteran's claim.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that the case is 
ready for appellate review.

I.  Clear and Unmistakable Error

With respect to the issue of whether there was clear and 
unmistakable evidence in the September 1985 rating decision, 
a review of the evidence of record discloses that the 
veteran's claim for service connection for a psychiatric 
disorder was initially considered and denied by the RO in an 
October 1948 rating decision.  That rating decision denied 
service connection for a psychiatric disorder, specifically a 
psychoneurosis, on the basis that it was not shown by the 
evidence of record.  A November 1948 letter to the veteran 
specifically informed him that service connection for a 
nervous condition was denied as there was no evidence of 
treatment in service for that condition.  That 1948 rating 
decision also informed the veteran of his appellate rights, 
but the veteran did not appeal that decision and the October 
1948 rating decision represents a final decision.  

The evidence associated with the claims folder after the 
October 1948 rating decision consisted of later-dated VA 
medical records.  The RO's September 1985 rating decision 
considered that evidence and noted that the medical records 
contained no mention of psychiatric problems and indicated 
that the prior denial of service connection was continued.  
The veteran was notified of that decision and of his 
appellate rights by way of a letter dated in October 1985.  
The veteran did not appeal the September 1985 rating 
decision, and the September 1985 rating decision is final.  

Under applicable laws and regulations, a RO decision that is 
final will be accepted as correct in the absence of clear and 
unmistakable error.  38 C.F.R. § 3.105(a).  The Court has 
defined clear and unmistakable error as an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts.  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1992).  The Court has also 
held that such error must be based on the record and the law 
that existed at the time of the prior . . . decision.  
Russell v. Principi, 3 Vet. App. 310, 314 (1992).  The mere 
misinterpretation of facts does not constitute clear and 
unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  The error must be one which would have 
manifestly changed the outcome at the time it was made.  
Kinnaman v. Principi, 4 Vet. App. 20, 26 (1993).  "It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  Lastly, the Court has held that 
the failure to fulfill the duty to assist cannot constitute 
clear and unmistakable error.  Crippen v. Brown, 
9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 
377 (1994).

Under regulations in effect at the time a final decision, 
such as the September 1985 rating decision that denied 
service connection for a psychiatric disorder, will not be 
subject to revision on the same factual basis.  38 C.F.R. 
§ 3.104 (1985).  As such, in order to warrant service 
connection for a psychiatric disorder, or revise the 
September 1985 rating decision, some additional evidence was 
needed to provide a new factual basis warranting an 
allowance.  As previously indicated, the earlier October 1948 
rating decision concluded that a psychiatric disorder was not 
shown by the evidence of record.  The additional evidence 
associated with the claims file after that rating decision 
consisted of later-dated VA medical records contained no 
evidence demonstrating that the veteran had a psychiatric 
disorder, let alone a psychiatric disorder that would have 
been related to the veteran's period of active service.  
Therefore, the Board finds that the September 1985 rating 
decision was not clearly and unmistakably erroneous because 
there was no new factual basis warranting a revision of the 
October 1948 rating decision.  Accordingly, the veteran's 
claim for clear and unmistakable error in the September 1985 
rating decision is denied.

II.  New and Material Evidence

With respect to the claim of new and material evidence to 
reopen the May 1996 rating decision that assigned September 
29, 1994, as the effective date for the grant of service 
connection for a psychiatric disorder, as indicated above, 
the veteran's claim for service connection was considered and 
denied by rating decisions in October 1948 and September 
1985.  The veteran was notified of each decision and of his 
appellate rights but did not appeal either decision.  Those 
decisions are now final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  As a general rule, a claim shall be reopened and 
reviewed if new and material evidence is presented or secured 
with respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a) new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

Before proceeding, the Board acknowledges that the RO did not 
specifically address the veteran's claim for an earlier 
effective date in terms of whether he had submitted new and 
material evidence to reopen the previously denied the claim.  
However, the Board finds that the veteran is not prejudiced 
in this instance because the RO essentially provided the 
veteran a thorough review of all of the evidence of record.  
Significantly, the evidence necessary to establish the 
veteran's claim for an earlier effective date would be 
identical whether the claim was reviewed on the merits or in 
terms of whether new and material evidence had been submitted 
to reopen a previously denied claim.  In this regard, the 
relevant and probative evidence would consist of evidence of 
a claim for service connection for a psychiatric disorder 
filed after the final September 1985 rating decision and 
prior to September 29, 1994, the date service connection for 
a psychiatric disorder was granted.  Therefore, the Board 
believes that a final decision can be rendered that does not 
prejudice the veteran.

The evidence associated with the claims folder after the May 
1996 rating decision that granted service connection for a 
psychiatric disorder effective September 29, 1994, consists 
of additional VA medical records, statements from family 
members and a friend, as well as statements and argument from 
the veteran in support of his claim.  None of this additional 
evidence serves to demonstrate that the veteran filed a claim 
for service connection after the September 1985 rating 
decision and prior to September 29, 1994.  The Board also 
observes that the only communication between the veteran and 
the VA between the September 1985 rating decision and the 
September 1994 claim to reopen the previously denied claim 
for service connection for a psychiatric disorder consisted 
of a statement from the veteran dated in August 1990 in which 
he requested a reevaluation of his service-connected shoulder 
disability.

Therefore, the Board concludes that new and material evidence 
has not been submitted to reopen the previous final decision 
that assigned September 29, 1994, as the effective date for 
the grant of service connection for the veteran's psychiatric 
disorder.  The additional evidence received since the May 
1996 rating decision does not relate to an unestablished fact 
necessary to substantiate the claim nor does it raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that there is no basis to reopen 
the claim for an effective date prior to September 29, 1994, 
for the grant of service connection for a psychiatric 
disorder.

As a final matter, as noted above, the effective date issue 
was previously characterized by the Board without regard to 
whether new and material evidence had been submitted to 
reopen the veteran's claim.  The Board does observes that 
even if the Board had, in this decision, decided to reopen 
the veteran's claim for an earlier effective date and then 
adjudicated the veteran's claim for an earlier date on the 
merits, the veteran would still not be entitled to an earlier 
effective date in this case.  In this regard, the Board 
observes that in Lapier v. Brown, 5 Vet. App. 215 (1993), the 
Court held that, even assuming the presence of new and 
material evidence, reopening of a claim of entitlement to an 
earlier effective date under 38 C.F.R. § 3.156 cannot result 
in the actual assignment of an earlier effective date because 
an award granted based on a reopened claim may not be made 
effective prior to the date of the reopened claim.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (q)(1)(ii).  In 
Leonard v. Principi, 17 Vet. App. 447 (2004), the Court 
stated, regarding claims to reopen prior denials of earlier 
effective dates, "any such claim to reopen could not lead to 
an earlier effective date."  Leonard at 451.  The Court 
further acknowledged that the finality of a prior denial of 
an earlier effective date could only be challenged by either 
the reopening of the issue, based on the submission of new 
and material evidence, or a claim of clear and unmistakable 
error within the prior denial.  Leonard at 451, citing Cook 
v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc). 
"Of the two, only [a claim of clear and unmistakable error] 
could conceivably result in an earlier effective date."  Id. 
[citing Flash v. Brown, 8 Vet. App. 332, 334 (1995)].  Thus, 
applying the Court's holdings in Lapier and Leonard to the 
instant case, new and material evidence cannot, as a matter 
of law, serve as the basis for an earlier effective date for 
the grant of service connection for a psychiatric disorder.


ORDER

The RO's September 23, 1985, rating decision was not clearly 
and unmistakably erroneous in continuing the denial of 
service connection for a psychiatric disorder, and the appeal 
is denied.

New and material evidence not having been submitted to reopen 
a claim for an effective date prior to September 29, 1994, 
for the grant of service connection for a psychiatric 
disorder, the appeal is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


